DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11 and 13-20 are objected to because of the following:
Any amendment to claims should be underlined and claims should be labeled as “Currently Amended”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 20100277786) in view of Hirai (JP 57093325 A).
	With respect to claim 8, Anderson discloses a rearview mirror with anisotropic polymer comprising of a first substantially transparent substrate defining first and second surfaces, within the cavity, wherein the electrochromic polymer or network film is aligned with light having a predetermined polarization, the electrochromic polymer or network film being variably transmissive to the light of the predetermined polarization such that the electro-optic element is operable between a substantially clear state and a darkened state relative to the light of the predetermined polarization (par.[0272]); and wherein the electro-optic element is configured to substantially absorb the light of the predetermined polarization when in the darkened state and to not substantially absorb light having a polarization different than the predetermined polarization (see claim 21).  However, Anderson does not disclose where the electrochromic polymer or network film comprises a crosslinked polymeric film.  Hirai teaches a display element with electrochromic layer comprising crosslinked polymer film (see title & abstract).  Therefore, it would have been to one having ordinary skill in the art, before effective filing date of the claimed invention, to apply teaching of Hirai to the device of Anderson for purpose of forming electrochromic layer with more durability.
	
	 With respect to claim 9, Anderson and Hirai discloses the device of claim 8, Anderson further discloses wherein the electrochromic polymer or network film comprises at least one of a cathodic film, an anodic film, or both a cathodic film and an anodic film (par.[0012], [0272]).

	With respect to claim 11, Anderson discloses the device of claim 8, wherein the electro-optic element of Anderson is configurable to not substantially absorb light having a polarization different than the predetermined polarization.
With respect to claim 17, Anderson and Hirai discloses the device of claim 8, Anderson further discloses wherein the electro-optic device of claim 8 be used in the rearview mirror (Title, Abstract). 
With respect to claim 21, Anderson and Hirai discloses the device of claim 8, Anderson further discloses an electrolyte layer (para.[0268]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Hirai (JP 57093325 A), as applied to claim 8 above, and further in view of Fujimura et al.( 20150378233 A1).
With respect to claim 17, Anderson and Hirai discloses the device of claim 8.  Neither Anderson nor further discloses wherein the electrochromic polymer or network film comprises a nematic imidazolium liquid crystal, a nematic viologen liquid crystal.  Fujimura discloses EC element and teaches wherein the electrochromic polymer comprises a nematic imidazolium liquid crystal ([0037], [0188], see claims 1, 3 and 5).  Therefore, it would have been to one having ordinary skill in the art, before effective filing date of the claimed invention, to apply teaching of Fujimura et al. to the device of Anderson and Hirai for purpose of forming electrochromic layer with more durability.

Allowable Subject Matter
Claims 1-7 and 18-20 are allowed.
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment
Applicant’s arguments with respect to claim(s) 8 (and dependent claims 9-11 and 16) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.